DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/22 has been entered.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits in pages 8-9 of the remarks:
Delgado does not disclose a magnetodielectric (MD) substrate comprising a ferrite
composition or composite and a FSS having a plurality of frequency selective surface elements comprising unit cell elements disposed in a pattern and supported on the MD substrate.
…
Accordingly, independent claim 1 and the claims dependent therefrom are believed to be
patentable over Delgado. Reconsideration and indication thereof are respectfully requested.

Examiner respectfully disagrees, in view of the 35 USC 112(b) rejection (see below). 
Gist of the invention appears to be, inter alia, a magnetodielectric (MD) metamaterial made by integrating hexaferrite compositions with frequency selective bandpass metasurfaces (FSS), the FSS including a capacitive patch unit cell array having dimensions to resonate at 21 GHz with a bandwidth of 1 GHz, wherein by altering the unit cell dimensions, resonating center frequency and bandwidth of the 
However, merely pieces of the invention have been claimed. 
Absent specific limitations recited to clearly discern the invention, prior art reads well on the breadth of claim 1.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “each of the unit cell elements having unit cell dimensions selected to permit one or more of transmission, reflection, or absorption at a selected resonant frequency or selected frequency band to coincide with a resonant frequency or frequency band of the MD substrate” must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “each of the unit cell elements having unit cell dimensions selected to permit one or more of transmission, reflection, or absorption at a selected resonant frequency or selected frequency band to coincide with a resonant frequency or frequency band of the MD substrate” is indefinite, since scope of this limitation cannot be ascertained. It’s NOT understood whether the “selected resonant frequency or selected frequency band” is the same (band) as “a resonant frequency or frequency band of the MD substrate.” In other words, it’s unclear how the resonant frequencies or bands “coincide”. Do the coincide by virtue of resonating at the same or overlapping frequencies?
 Further, claim 1 reciting “each of the unit cell elements having unit cell dimensions selected to permit one or more of transmission, reflection, or absorption at a selected resonant frequency or selected frequency band” is indefinite, since scope of this limitation (i.e., functionality of each of the unit cell elements) cannot be ascertained. Do they transmit, reflect or absorb?

There should be a clear recitation of interrelated structure in order to provide a complete and operable MD metamaterial. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Wong” (US 2017/0033468). 
Claims 1 and 3: As best understood, Wong discloses a magnetodielectric (MD) metamaterial comprising: 
a magnetodielectric (MD) substrate 304 (Fig. 3) comprising a ferrite composition or composite [¶¶ 95-96]; and 
at least one frequency selective surface (FSS) (abstract) comprising a conducting composition having a plurality of frequency selective surface elements (Fig. 6) comprising unit cell elements 300 (Fig. 3) disposed in a pattern and supported on the MD substrate, each of the unit cell elements having unit cell dimensions selected [¶ 98] to permit one or more of transmission, reflection, or absorption at a selected resonant frequency or selected frequency band to coincide with a resonant frequency or frequency band of the MD substrate (see Figs. 7-9 and [¶ 111]: “desired frequency bands”); 
wherein the at least one FSS element 300 (Fig. 3) is a plate.   


However, Wong teaches [¶ 96] “By choosing moderate values for ∈ r and μ r, a high miniaturization factor (e.g., √∈r μ r) can be achieved, while keeping the wave impedance close to that of air leading to less of a mismatch.”
Wong further teaches [¶ 107] “Metamaterial substrate structures may provide frequency band filtering functions that, for example, would normally be provided by other components typically found in an RF front-end. The high Q-factor to the electrically conducting elements may provide almost lossless transmission line elements such that the loss in the operating frequency range is extremely small.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Wong’s MD substrate having a characteristic impedance matching an impedance of free space within 5%, in order to keep loss in the operating frequency range is extremely small and achieve a high miniaturization factor. 
 
Claim 2: Wong fails to expressly teach wherein a real permittivity of the ferrite composition or composite is equal to a real permittivity of the ferrite composition or composite within 10%.  
However, Wong teaches [¶ 96] “By choosing moderate values for ∈ r and μ r, a high miniaturization factor (e.g., √∈r μ r) can be achieved, while keeping the wave impedance close to that of air leading to less of a mismatch.”
Wong further teaches [¶ 98] “Smaller physical size, wider bandwidth, and higher efficiency are desirable parameters for antennas in wireless communications.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wong’s invention such that wherein a real permittivity of the 

Claims 17, 18 and 20: Wong discloses an article comprising the MD metamaterial of claim 1 (abstract); .
wherein the article is an antenna substrate, an antenna superstrate, or an electromagnetic bandgap (EBG) substrate (abstract).
wherein the article is operable at a frequency greater than 0.05 GHz [¶ 15].

Claims 1-3, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Delgado” (US 2004/0227687).
Claims 1 and 3: As best understood, Delgado discloses a magnetodielectric (MD) metamaterial comprising: 
a magnetodielectric (MD) substrate 208 (Fig. 2) comprising a composite ([¶ 54], [¶ 55]); and 
at least one frequency selective surface (FSS) 202 [¶ 52] comprising a conducting composition (“radome”) having a plurality of frequency selective surface elements comprising unit cell elements 206 [¶ 42] disposed in a pattern and supported on the MD substrate (see Fig. 2), each of the unit cell elements having unit cell dimensions selected to permit one or more of transmission, reflection, or absorption at a selected resonant frequency or selected frequency band to coincide with a resonant frequency or frequency band of the MD substrate ([¶ 53]: “Hence, because the invention can utilize metamaterials within the dome wall 208, a magnetic radome 202 can function as a highly configurable radio frequency lens.”) (this “FSS” limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of 
wherein the at least one FSS element is solid interior type (“panel supported”, see Fig. 6B, [¶ 109]).
Delgado fails to expressly teach the MD substrate having a characteristic impedance matching an impedance of free space within 5%. 
However, Delgado teaches [¶ 42] “The ability to include magnetic particles 206 in the dome wall 208 to achieve significant increases in the magnetic permeability permits improved impedance matching between the dome wall 208 and the environment (e.g. air).”
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Delgado’s MD substrate having a characteristic impedance matching an impedance of free space within 5%, in order to obtain a low loss broadband radome [¶ 2]. 

Claim 2: Delgado fails to expressly teach wherein a real permittivity of the ferrite composition or composite is equal to a real permittivity of the ferrite composition or composite within 10%.
However, Delgado teaches [¶ 15] “Such an intrinsic impedance match requires the relative permeability value of the radome wall to be adjusted based upon the relative permittivity value of the wall and the relative permeability and permittivity values of the environment surrounding the radome.”

Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Delgado’s invention such that wherein a real permittivity of the ferrite composition or composite is equal to a real permittivity of the ferrite composition or composite within 10%, in order to obtain a low loss broadband radome [¶ 2]. 

Claims 12 and 13: Delgado discloses the MD metamaterial of claim 1, wherein the FSS comprises a bandpass filter (abstract: “Radomes according to the invention can form dome walls of variable thickness, yet still have high radiation efficiency across a wide frequency band.”) (A skilled artisan would appreciate that the FSS functions as a bandpass filter by virtue of operating across a wide frequency band); 
wherein the FSS is operable at a frequency greater than 0.05 GHz [¶ 90].

Claims 15 and 16: Delgado fails to expressly teach wherein the FSS and MD substrate have a magnetic loss tangent less than 0.40 at 50 MHz or greater bandwidth about a center frequency between about 0.05 to about 2 GHz; 
wherein the FSS and MD substrate have a dielectric loss tangent less than 0.01 over a frequency of 0.05 to 2 GHz.

Delgado further teaches [¶ 14] “By utilizing magnetic particles within the radome wall, an intrinsic impedance match and a resulting low loss operation can be established across a broad band of frequencies.”
Additionally, Delgado teaches [¶ 45] “The magnetic loss tangent and the electric loss tangent of the magnetic material can also be minimized by the suitable choice of the magnetic particles, the dielectric substrate, and the three-dimensional spatial lattice structure of the magnetic particles.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Delgado’s invention such that wherein the FSS and MD substrate have a magnetic loss tangent less than 0.40 at 50 MHz or greater bandwidth about a center frequency between about 0.05 to about 2 GHz, or wherein the FSS and MD substrate have a dielectric loss tangent less than 0.01 over a frequency of about 0.05 to about 2 GHz, in order to facilitate low loss operation across a desired (i.e., broad band) range of frequencies.

Claims 17-20: Delgado discloses an article 202 (Fig. 2) comprising the MD metamaterial of claim 1 (see Figs. 2-5); 
wherein the article is a radome [¶ 41]; 
further comprising a multiferroic component comprising a ferrimagnetic or ferromagnetic component, a ferroelectric component, or a ferroelastic component, or a combination thereof [¶ 51]; 
wherein the article is operable at a frequency equal to or greater than 0.05 GHz [¶ 90].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Delgado (cited above) in view of “de Rochemont” (US 2006/0092079). 
Claim 14: Delgado fails to expressly teach wherein the FSS is operable at a frequency between 0.05 GHz to 2 GHz.
de Rochemont discloses a MD metamaterial (abstract) and suggests desired frequency range(s) or bands of operation ([¶ 81]: “Although FIGS. 2A-2B depict a dual-band antenna module, wherein one of the dipole antennas 117, 123 might be used for transmit frequencies and the other used for receive frequencies or, alternatively, wherein they both might be used to manage transmission (or reception) over a single frequency band, dual frequency bands, or multiple frequency bands of a wireless interface, as is the case in 802.11g applications; i.e., the scope of the invention is not limited to single band, dual band or multiple band antenna modules, or folded dipoles.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Delgado’s invention such that wherein the FSS is operable at a frequency between 0.05 GHz to 2 GHz, thereby obtaining a low loss radome (Delgado, [¶ 2]) across a desired operating band. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Werner (US 2004/0140945)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845